Citation Nr: 0827917	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to October 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective November 22, 2006.  The veteran has 
appealed the noncompensable evaluation.

In the rating decision on appeal, the RO also granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective November 22, 2006.  The veteran filed a notice of 
disagreement as to this issue, and it was included in the 
June 2007 statement of the case.  In the VA Form 9, Appeal to 
the Board, received in June 2007, the veteran limited his 
appeal to his claim for a higher evaluation for bilateral 
hearing loss only.  Thus, the tinnitus issue is not part of 
the current appeal.  See 38 C.F.R. § 20.200 (2007) (appeal 
before Board consists of timely filed notice of disagreement 
in writing, and after the issuance of a statement of the 
case, a substantive appeal).

In April 2008, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  A January 2007 private audiological evaluation shows 
bilateral hearing loss manifested by an average pure tone 
threshold of 44 decibels on the right and 61 decibels on the 
left.  Discrimination ability averages at 92 percent correct 
on the right and 84 percent correct on the left.  This is 
level I hearing in the right ear and level III hearing in the 
left ear.

2.  A February 2007 VA audiological evaluation shows 
bilateral hearing loss manifested by an average pure tone 
threshold of 40 decibels on the right and 51 decibels on the 
left.  Discrimination ability averages at 98 percent correct 
on the right and 98 percent correct on the left.  This is 
level I hearing in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claim Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, the 
provisions of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
obtained VA treatment records dated from 2007 to 2008 and 
provided the veteran with an examination.  The veteran 
submitted private medical records.  VA also provided the 
veteran with a personal hearing before the Board, which was 
conducted in April 2008.  Additional records have been 
associated with the claims file after issuance of the June 
2007 statement of the case; however, the veteran has signed a 
waiver of initial consideration of this evidence by the RO.  
Therefore, the Board may consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2007).

Neither the appellant nor his representative have identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

II.  Analysis

The veteran states that he warrants a compensable evaluation 
for his service-connected bilateral hearing loss.  At the 
April 2008 hearing before the undersigned, he testified that 
he felt his hearing should be compensable because of the 
amount of hearing loss he had.  The veteran's wife stated 
that the veteran could not hear very well.  The veteran noted 
that the hearing aids had helped his hearing loss in that he 
could actually hear noises he had not heard in years.  He 
stated he had been unable to hear the phone ring, but now he 
could hear it.  He also stated that he used to have 
difficulty having face-to-face conversations but that the 
hearing aids had improved that issue.  

A January 2007 private audiological evaluation shows pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
60
60
LEFT
25
55
80
85

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 84 percent in the left ear.  

A February 2007 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
55
65
LEFT
15
50
65
75

Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and 98 percent in the left ear.  
The audiologist stated the veteran had normal to moderately 
severe hearing loss in the right ear and normal to profound 
hearing loss in the left ear.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted above, the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection for bilateral hearing loss.  This matter therefore 
is to be distinguished from one in which a claim for an 
increased rating of a disability has been filed after a grant 
of service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Table VI 
(2007).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test, "Maryland CNC," and 
a puretone audiometry test.  38 C.F.R. § 4.85(a).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss disability.  The January 2007 private 
audiological evaluation results establish that the veteran 
had an average puretone threshold of 44 (175/4) decibels in 
the right ear with 92 percent discrimination.  The left ear 
has an average puretone threshold of 35 (245/4) decibels with 
84 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral I is derived for the right ear and 
Roman Numeral III is derived for the left ear.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column III (the 
right ear is the "better ear").  

The February 2007 VA audiological evaluation results 
establish that the veteran had an average puretone threshold 
of 40 (160/4) decibels in the right ear with 98 percent 
discrimination.  The left ear has an average puretone 
threshold of 51 (205/4) decibels in the left ear with 
98 percent discrimination.  From Table VI of 38 C.F.R. 
§ 4.85, a Roman Numeral I is derived for both the right and 
left ears.  A noncompensable evaluation is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row I with column I 
(since both ears have the same Roman numeral, neither ear is 
the "better ear").  

As both audiological evaluations do not establish that the 
veteran warrants a compensable evaluation, the preponderance 
of the evidence is against the claim.

At the April 2008 Board hearing, the veteran submitted a 
February 2008 VA audiological evaluation report.  The Board 
has not used the results in that report in determining 
whether the veteran warrants a higher evaluation.  As noted 
above, the regulation requires the use of the Maryland CNC 
test as the "controlled speech discrimination test."  See 
38 C.F.R. § 4.85(a).  Both the January 2007 private and 
February 2007 VA audiological evaluations used the Maryland 
CNC test in evaluating the veteran's hearing.  In the 
February 2008 audiological evaluation report, the audiologist 
indicated she used the "CIDW-22" test.  Nevertheless, the 
Board notes that the puretone thresholds shown in that 
audiological evaluation are very similar to those shown in 
the January and February 2007 audiological evaluation report.  
For example, the pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
55
60
LEFT
25
50
65
75

The average puretone threshold in the right ear is 
45 decibels on the right and 54 decibels on the left.  
Comparing these averages to the 2007 evaluation reports, 
there has been essentially no change in the veteran's 
hearing.  Additionally, at the April 2008 hearing, the 
veteran testified that his hearing loss had not worsened 
since his 2007 examinations.  Accordingly, the Board finds no 
basis to remand the case for a new examination.

As the audiological evaluations do not show that the veteran 
warrants a compensable evaluation, the Board finds no basis 
upon which to predicate assignment of "staged" ratings 
pursuant to Fenderson, supra.  Additionally, because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  The Board regrets that a more 
favorable determination could not be made in this case.  If 
the veteran feels his hearing loss has worsened at a later 
date, he may file a new claim for an increased evaluation.  


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


